Case: 14-11045    Date Filed: 05/12/2015   Page: 1 of 3


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-11045
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 1:13-cv-00008-MTT-CHW


ALLEN ALPHONZO ADAMS,

                                                                Plaintiff-Appellant,

                                       versus

HALE BURNSIDE,

                                                               Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                                  (May 12, 2015)

Before JORDAN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

      Allen Alphonzo Adams, a state prisoner proceeding pro se, appeals the

district court’s dismissal of his claim under 42 U.S.C. § 1983 against Dr. Hale
              Case: 14-11045     Date Filed: 05/12/2015    Page: 2 of 3


Burnside for deliberate indifference to serious medical needs in violation of the

Eighth Amendment. In dismissing Adams’s complaint, the district court

determined that he had abused the judicial process by failing to disclose numerous

previous lawsuits on the court’s standard complaint form, and that, in the

alternative, he failed to state a claim of deliberate indifference. On appeal, Adams

argues that his complaint stated a claim for relief because he alleged that Dr. Hale

Burnside did not refer him to a specialist to perform surgery for an injury to his

rotator cuff; did not prescribe special soap and lotion for an AIDS-related skin

condition; did not prescribe a 3,000 calorie, high-fiber diet; and did not ensure that

he received hot meals. Adams also contends that he was denied his Sixth

Amendment right to appointed counsel in this case. He does not address the

district court’s conclusion that he abused the judicial process by failing to disclose

prior lawsuits.

      Upon a thorough review of the record, and after consideration of the parties’

briefs, we affirm.

      We review the district court’s denial of appointed counsel and imposition of

sanctions pursuant to 28 U.S.C. § 1915 for abuse of discretion. Bass v. Perrin, 170
F.3d 1312, 1320 (11th Cir. 1999); Attwood v. Singletary, 105 F.3d 610, 612 (11th

Cir. 1997). Although we liberally construe pro se pleadings, “issues not briefed on

appeal by a pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d
2
               Case: 14-11045    Date Filed: 05/12/2015    Page: 3 of 3


870, 874 (11th Cir. 2008). Under § 1915, “[a] finding that the plaintiff engaged in

bad faith litigiousness or manipulative tactics warrants dismissal.” Attwood, 105
F.3d at 613.

      The district court did not abuse its discretion in denying Adams’s motion for

appointment of counsel. Because this is a civil case, Adams “has no constitutional

right to counsel” under the Sixth Amendment. Bass, 170 F.3d at 1320. Moreover,

his deliberate indifference claim does not involve legal or factual issues that are

“so novel or complex as to require the assistance of a trained practitioner.” Kilgo

v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993). Furthermore, because Adams has

offered no argument challenging the district court’s dismissal of his complaint for

abuse of the judicial process, he has abandoned this issue. Thus, we affirm both

the denial of appointed counsel and the dismissal of Adams’s complaint for abuse

of the judicial process.

       AFFIRMED.




                                          3